TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 10, 2016



                                      NO. 03-16-00008-CV


                    Crystal International, Inc. d/b/a/ Fuel Stop, Appellant

                                                 v.

                   Texas Commission on Environmental Quality, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on January 14, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.